Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a computer-implemented method comprising: 
assigning, during a savepoint cycle, physical block numbers to pages loaded into memory of an in-memory database when such pages  are first written within the savepoint cycle, the assigned physical block numbers being used to determine where to store such pages in physical disk persistence; 
distributing pages sequentially loaded into the memory of the in-memory database having a same size to a same one of a plurality of helper threads executing in parallel for processing if such pages have consecutive physical block numbers, each of the helper threads having a corresponding small page buffer; 
assigning pages sequentially loaded into the memory of the in-memory database having a non-consecutive physical block number to a helper thread differing from a helper thread associated with a most recently loaded page; and 
flushing contents of the respective small page buffers to the physical disk persistence when physical block numbers within such small page buffers are no longer sequential.
When considering claim 1 as a whole, the prior art of record does not teach the limitations: assigning, during a savepoint cycle, physical block numbers to pages loaded into memory of an in-memory database when such pages  are first written within the savepoint cycle, the assigned physical block numbers being used to determine where to store such pages in physical disk persistence; distributing pages sequentially loaded into the memory of the in-memory database having a same size to a same one of a plurality of helper threads executing in parallel for processing if such pages have consecutive physical block numbers, each of the helper threads having a corresponding small page buffer; assigning pages sequentially loaded into the memory of the in-memory database having a non-consecutive physical block number to a helper thread differing from a helper thread associated with a most recently loaded page; and flushing contents of the respective small page buffers to the physical disk persistence when physical block numbers within such small page buffers are no longer sequential.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 11 and 20, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136